UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09253 Wells Fargo Funds Trust (Exact name of registrant as specified in charter) 525 Market Street, San Francisco, CA 94105 (Address of principal executive offices) (Zip Code) C. David Messman Wells Fargo Funds Management, LLC 525 Market Street San Francisco, CA 94105 (Name and address of agent for service) Registrant's telephone number, including area code: 800-222-8222 Date of fiscal year-end: 7/31 Date of reporting period: 07/01/10 - 06/30/11 Item 1. Proxy Voting Record WELLS FARGO ADVANTAGE SOCIAL SUSTAINABILITY FUND 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Report on Political Contributions Against For Shareholder ACCENTURE PLC Ticker: CSA Security ID: G1151C101 Meeting Date: FEB 03, 2011 Meeting Type: Annual Record Date: DEC 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Reelect Charles H. Giancarlo as a For For Management Director 3 Reelect Dennis F. Hightower as a For For Management Director 4 Reelect Blythe J. McGarvie as a For For Management Director 5 Reelect Mark Moody-Stuart as a Director For For Management 6 Reelect Pierre Nanterme as a Director For For Management 7 Ratify Auditors For For Management 8 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 9 Advisory Vote on Say on Pay Frequency Three One Year Management Years 10 Authorize the Holding of the 2or For Management at a Location Outside Ireland 11 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 12 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 18, 2011 Meeting Type: Annual Record Date: MAR 30, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Evan G. Greenberg as Director For For Management 1.2 Elect Leo F. Mullin as Director For For Management 1.3 Elect Olivier Steimer as Director For For Management 1.4 Elect Michael P. Connors as Director For For Management 1.5 Elect Eugene B. Shanks, Jr as Director For For Management 1.6 Elect John A. Krol as Director For For Management 2.1 Approve Annual Report For For Management 2.2 Accept Statutory Financial Statements For For Management 2.3 Accept Consolidated Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Approve Discharge of Board and Senior For For Management Management 5.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 5.2 Ratify Ratify PricewaterhouseCoopers For For Management LLC as Independent Registered Public Accounting Firm as Auditors 5.3 Ratify BDO AG as Special Auditors For For Management 6 Approve Dividend Distribution from For For Management Legal Reserves 7 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency None One Year Management AGL RESOURCES INC. Ticker: AGL Security ID: 001204106 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Arthur E. Johnson For For Management 1.4 Elect Director Dean R. O'Hare For For Management 1.5 Elect Director James A. Rubright For For Management 1.6 Elect Director John W. Somerhalder II For For Management 1.7 Elect Director Bettina M. Whyte For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Amend Nonqualified Employee Stock For For Management Purchase Plan 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management AGL RESOURCES INC. Ticker: AGL Security ID: 001204106 Meeting Date: JUN 14, 2011 Meeting Type: Special Record Date: APR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Approve Increase in Size of Board For For Management 3 Adjourn Meeting For For Management APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 05, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director G. Steven Farris For For Management 2 Elect Director Randolph M. Ferlic For For Management 3 Elect Director A.D. Frazier, Jr. For For Management 4 Elect Director John A. Kocur For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management 8 Increase Authorized Common Stock For For Management 9 Increase Authorized Preferred Stock For For Management 10 Approve Omnibus Stock Plan For For Management BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: FEB 01, 2011 Meeting Type: Annual Record Date: DEC 10, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Basil L. Anderson For For Management 1.2 Elect Director Henry P. Becton, Jr. For For Management 1.3 Elect Director Edward F. Degraan For For Management 1.4 Elect Director C.M. Fraser-Liggett For For Management 1.5 Elect Director Christopher Jones For For Management 1.6 Elect Director Marshall O. Larsen For For Management 1.7 Elect Director Edward J. Ludwig For For Management 1.8 Elect Director Adel A.F. Mahmoud For For Management 1.9 Elect Director Gary A. Mecklenburg For For Management 1.10 Elect Director Cathy E. Minehan For Withhold Management 1.11 Elect Director James F. Orr For For Management 1.12 Elect Director Willard J. Overlock, Jr For For Management 1.13 Elect Director Bertram L. Scott For For Management 1.14 Elect Director Alfred Sommer For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency None One Year Management 5 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 6 Provide for Cumulative Voting Against For Shareholder CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Peter J. Fluor For For Management 2 Elect Director Jack B. Moore For For Management 3 Elect Director David Ross For Against Management 4 Ratify Auditors For Against Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Amend Omnibus Stock Plan For For Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency None One Year Management CAPITAL ONE FINANCIAL CORPORATION Ticker: COF Security ID: 14040H105 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Patrick W. Gross For For Management 2 Elect Director Ann Fritz Hackett For For Management 3 Elect Director Pierre E. Leroy For For Management 4 Ratify Auditors For For Management 5 Declassify the Board of Directors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 18, 2010 Meeting Type: Annual Record Date: SEP 20, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. Mcgeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Ratify Auditors For For Management 16 Amend Bylaws to Establish a Board Against For Shareholder Committee on Environmental Sustainability 17 Report on Internet Fragmentation Against For Shareholder 18 Adopt Policy Prohibiting Sale of Against For Shareholder Products in China if they Contribute to Human Rights Abuses CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 16, 2011 Meeting Type: Annual Record Date: MAR 28, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director K. Burke For For Management 2 Elect Director V.A. Calarco For For Management 3 Elect Director G. Campbell, Jr. For For Management 4 Elect Director G.J. Davis For For Management 5 Elect Director M.j. Del Giudice For For Management 6 Elect Director E.V. Futter For For Management 7 Elect Director J.F. Hennessy III For For Management 8 Elect Director S. Hernandez For For Management 9 Elect Director J.F. Killian For For Management 10 Elect Director E.R. McGrath For For Management 11 Elect Director M.W. Ranger For For Management 12 Elect Director L.F. Sutherland For For Management 13 Ratify Auditors For For Management 14 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 15 Advisory Vote on Say on Pay Frequency One Year One Year Management 16 Increase Disclosure of Executive Against Against Shareholder Compensation CORNING INCORPORATED Ticker: GLW Security ID: 219350105 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: FEB 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director John Seely Brown For Against Management 2 Elect Director John A. Canning, Jr. For For Management 3 Elect Director Gordon Gund For Against Management 4 Elect Director Kurt M. Landgraf For Against Management 5 Elect Director H. Onno Ruding For Against Management 6 Elect Director Glenn F. Tilton For For Management 7 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 8 Advisory Vote on Say on Pay Frequency One Year One Year Management 9 Ratify Auditors For For Management 10 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 27, 2011 Meeting Type: Annual Record Date: NOV 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Susan L. Decker For For Management 1.2 Elect Director Richard M. Libenson For For Management 1.3 Elect Director John W. Meisenbach For For Management 1.4 Elect Director Charles T. Munger For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years EMC CORPORATION Ticker: EMC Security ID: 268648102 Meeting Date: MAY 04, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Michael W. Brown For For Management 2 Elect Director Randolph L. Cowen For For Management 3 Elect Director Michael J. Cronin For For Management 4 Elect Director Gail Deegan For For Management 5 Elect Director James S. DiStasio For For Management 6 Elect Director John R. Egan For For Management 7 Elect Director Edmund F. Kelly For For Management 8 Elect Director Windle B. Priem For For Management 9 Elect Director Paul Sagan For For Management 10 Elect Director David N. Strohm For For Management 11 Elect Director Joseph M. Tucci For For Management 12 Ratify Auditors For Against Management 13 Amend Omnibus Stock Plan For For Management 14 Provide Right to Call Special Meeting For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 01, 2011 Meeting Type: Annual Record Date: NOV 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director D.N. Farr For For Management 1.2 Elect Director H. Green For For Management 1.3 Elect Director C.A. Peters For For Management 1.4 Elect Director J.W. Prueher For For Management 1.5 Elect Director R.L. Ridgway For For Management 2 Amend Omnibus Stock Plan For For Management 3 Approve Stock Option Plan For For Management 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years 7 Report on Sustainability Against For Shareholder FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 15, 2011 Meeting Type: Annual Record Date: JAN 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Samuel H. Armacost For For Management 2 Elect Director Charles Crocker For For Management 3 Elect Director Joseph R. Hardiman For For Management 4 Elect Director Charles B. Johnson For For Management 5 Elect Director Gregory E. Johnson For For Management 6 Elect Director Rupert H. Johnson, Jr. For For Management 7 Elect Director Mark C. Pigott For For Management 8 Elect Director Chutta Ratnathicam For For Management 9 Elect Director Peter M. Sacerdote For For Management 10 Elect Director Laura Stein For For Management 11 Elect Director Anne M. Tatlock For Against Management 12 Elect Director Geoffrey Y. Yang For For Management 13 Ratify Auditors For For Management 14 Amend Omnibus Stock Plan For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency Three One Year Management Years GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 27, 2010 Meeting Type: Annual Record Date: JUL 29, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Lois E. Quam For For Management 12 Elect Director Michael D. Rose For For Management 13 Elect Director Robert L. Ryan For For Management 14 Elect Director Dorothy A. Terrell For For Management 15 Approve Executive Incentive Bonus Plan For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: JUN 02, 2011 Meeting Type: Annual Record Date: APR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Larry Page For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Eric E. Schmidt For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 5 Advisory Vote on Say on Pay Frequency Three One Year Management Years 6 Amend Bylaws to Establish a Board Against For Shareholder Committee on Environmental Sustainability 7 Reduce Supermajority Vote Requirement Against Against Shareholder 8 Report on Code of Conduct Compliance Against Against Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Cullen For For Management 3 Elect Director Ian E.L. Davis For For Management 4 Elect Director Michael M.e. Johns For For Management 5 Elect Director Susan L. Lindquist For For Management 6 Elect Director Anne M. Mulcahy For For Management 7 Elect Director Leo F. Mullin For For Management 8 Elect Director William D. Perez For For Management 9 Elect Director Charles Prince For For Management 10 Elect Director David Satcher For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Adopt Policy to Restrain Pharmaceutical Against For Shareholder Price Increases 16 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Applicant's Health Status 17 Adopt Animal-Free Training Methods Against For Shareholder JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 17, 2011 Meeting Type: Annual Record Date: MAR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Crandall C. Bowles For For Management 2 Elect Director Stephen B. Burke For For Management 3 Elect Director David M. Cote For For Management 4 Elect Director James S. Crown For For Management 5 Elect Director James Dimon For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director William H. Gray, III For For Management 8 Elect Director Laban P. Jackson, Jr. For For Management 9 Elect Director David C. Novak For For Management 10 Elect Director Lee R. Raymond For For Management 11 Elect Director William C. Weldon For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 14 Advisory Vote on Say on Pay Frequency One Year One Year Management 15 Amend Omnibus Stock Plan For Against Management 16 Affirm Political Non-Partisanship Against For Shareholder 17 Provide Right to Act by Written Consent Against For Shareholder 18 Report on Loan Modifications Against For Shareholder 19 Report on Political Contributions Against For Shareholder 20 Institute Procedures to Prevent Against For Shareholder Investments in Companies that Contribute to Genocide or Crimes Against Humanity 21 Require Independent Board Chairman Against Against Shareholder LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540R409 Meeting Date: MAY 11, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David P. King For For Management 2 Elect Director Kerrii B. Anderson For For Management 3 Elect Director Jean-luc Belingard For For Management 4 Elect Director N. Anthony Coles, Jr. For For Management 5 Elect Director Wendy E. Lane For For Management 6 Elect Director Thomas P. Mac Mahon For For Management 7 Elect Director Robert E. Mittelstaedt, For For Management Jr. 8 Elect Director Arthur H. Rubenstein For For Management 9 Elect Director M. Keith Weikel For For Management 10 Elect Director R. Sanders Williams For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Ratify Auditors For For Management MANPOWER GROUP Ticker: MAN Security ID: 56418H100 Meeting Date: MAY 03, 2011 Meeting Type: Annual Record Date: FEB 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Cari M. Dominguez For For Management 1.2 Elect Director Roberto Mendoza For For Management 1.3 Elect Director Elizabeth P. Sartain For For Management 1.4 Elect Director Edward J. Zore For For Management 1.5 Elect Director William Downe For For Management 1.6 Elect Director Patricia A. Hemingway For For Management Hall 2 Ratify Auditors For For Management 3 Approve Executive Incentive Bonus Plan For For Management 4 Approve Omnibus Stock Plan For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 16, 2010 Meeting Type: Annual Record Date: SEP 03, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Steven A. Ballmer For For Management 2 Elect Director Dina Dublon For For Management 3 Elect Director William H. Gates III For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria M. Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Amend Bylaws to Establish a Board Against For Shareholder Committee on Environmental Sustainability NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 20, 2010 Meeting Type: Annual Record Date: JUL 26, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jill K. Conway For For Management 1.2 Elect Director Alan B. Graf, Jr. For For Management 1.3 Elect Director John C. Lechleiter For For Management 1.4 Elect Director Phyllis M. Wise For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Amend Omnibus Stock Plan For For Management 4 Ratify Auditors For For Management NOBLE CORPORATION Ticker: N0L Security ID: H5833N103 Meeting Date: APR 29, 2011 Meeting Type: Annual Record Date: APR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lawrence J. Chazen For For Management 1.2 Elect Director Jon A. Marshall For For Management 1.3 Elect Director Mary P. Ricciardello For For Management 2 Accept Financial Statements and For For Management Statutory Reports 3 Approve Creation of Reserve Through For For Management Appropriation of Retained Earnings. 4 Approve CHF 38.4 Million Reduction in For For Management Share Capital 5 Approve Extension of CHF 133 Million For For Management Pool of Capital without Preemptive Rights 6 Approve CHF 143 Million Reduction in For For Management Share Capital and Repayment of CHF 0.13 per Share 7 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor 8 Approve Discharge of Board and Senior For For Management Management 9 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 10 Advisory Vote on Say on Pay Frequency Three One Year Management Years NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: MAR 08, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey L. Berenson For Against Management 2 Elect Director Michael A. Cawley For Against Management 3 Elect Director Edward F. Cox For Against Management 4 Elect Director Charles D. Davidson For For Management 5 Elect Director Thomas J. Edelman For Against Management 6 Elect Director Eric P. Grubman For Against Management 7 Elect Director Kirby L. Hedrick For Against Management 8 Elect Director Scott D. Urban For Against Management 9 Elect Director William T. Van Kleef For Against Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Amend Omnibus Stock Plan For For Management NORFOLK SOUTHERN CORPORATION Ticker: NSC Security ID: 655844108 Meeting Date: MAY 12, 2011 Meeting Type: Annual Record Date: MAR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Gerald L. Baliles For For Management 2 Elect Director Erskine B. Bowles For For Management 3 Elect Director Karen N. Horn For For Management 4 Elect Director J. Paul Reason For For Management 5 Ratify Auditors For For Management 6 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 7 Advisory Vote on Say on Pay Frequency One Year One Year Management NOVARTIS AG Ticker: NOVN Security ID: 66987V109 Meeting Date: FEB 22, 2011 Meeting Type: Annual Record Date: JAN 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.20 per Share 4 Approve Remuneration System For Against Management 5a Reelect Ann Fudge as Director For For Management 5b Reelect Pierre Landolt as Director For For Management 5c Reelect Ulrich Lehner as Director For For Management 5d Elect Enrico Vanni as Director For For Management 6 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7 Additional And/or Counter-proposals For Against Management Presented At The Meeting NOVARTIS AG Ticker: NOVN Security ID: 66987V109 Meeting Date: APR 08, 2011 Meeting Type: Special Record Date: FEB 25, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Merger Agreement with Alcon For For Management Inc. 1.2 Approve Creation of CHF 54 Million Pool For For Management of Authorized Capital in Connection with Merger Agreement with Alcon Inc. 2 Additional And/or Counter-proposals For Against Management Presented At The Meeting NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 12, 2011 Meeting Type: Annual Record Date: MAR 14, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Peter C. Browning For For Management 1.2 Elect Director Victoria F. Haynes For For Management 1.3 Elect Director Christopher J. Kearney For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Advisory Vote on Say on Pay Frequency Three One Year Management Years 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Require Independent Board Chairman Against For Shareholder PFIZER INC. Ticker: PFE Security ID: 717081103 Meeting Date: APR 28, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Dennis A. Ausiello For For Management 2 Elect Director Michael S. Brown For For Management 3 Elect Director M. Anthony Burns For For Management 4 Elect Director W. Don Cornwell For For Management 5 Elect Director Frances D. Fergusson For For Management 6 Elect Director William H. Gray III For For Management 7 Elect Director Constance J. Horner For For Management 8 Elect Director James M. Kilts For For Management 9 Elect Director George A. Lorch For For Management 10 Elect Director John P. Mascotte For For Management 11 Elect Director Suzanne Nora Johnson For For Management 12 Elect Director Ian C. Read For For Management 13 Elect Director Stephen W. Sanger For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For Against Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency Two Years One Year Management 17 Publish Political Contributions Against Against Shareholder 18 Report on Public Policy Advocacy Against Against Shareholder Process 19 Adopt Policy to Restrain Pharmaceutical Against For Shareholder Price Increases 20 Provide Right to Act by Written Consent Against For Shareholder 21 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 22 Report on Animal Testing and Plans for Against For Shareholder Reduction POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: 73755L107 Meeting Date: MAY 12, 2011 Meeting Type: Annual/Special Record Date: MAR 16, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. M. Burley For For Management 1.2 Elect Director W. J. Doyle For For Management 1.3 Elect Director J. W. Estey For For Management 1.4 Elect Director C. S. Hoffman For For Management 1.5 Elect Director D. J. Howe For For Management 1.6 Elect Director A. D. Laberge For For Management 1.7 Elect Director K. G. Martell For For Management 1.8 Elect Director J. J. McCaig For For Management 1.9 Elect Director M. Mogford For For Management 1.10 Elect Director P. J. Schoenhals For For Management 1.11 Elect Director E. R. Stromberg For For Management 1.12 Elect Director E. Viyella de Paliza For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve 2011 Performance Option Plan For For Management 4 Advisory Vote on Executive Compensation For For Management Approach PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 10, 2011 Meeting Type: Annual Record Date: MAR 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Constance J. Horner For For Management 9 Elect Director Martina Hund-Mejean For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Christine A. Poon For For Management 12 Elect Director John R. Strangfield For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency One Year One Year Management 17 Reduce Supermajority Vote Requirement For For Shareholder 18 Report on Lobbying Contributions and Against For Shareholder Expenses QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 08, 2011 Meeting Type: Annual Record Date: JAN 10, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Francisco Ros For For Management 1.12 Elect Director Brent Scowcroft For For Management 1.13 Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Amend Qualified Employee Stock Purchase For For Management Plan 4 Ratify Auditors For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency Three One Year Management Years 7 Require a Majority Vote for the Against For Shareholder Election of Directors STARBUCKS CORPORATION Ticker: SBUX Security ID: 855244109 Meeting Date: MAR 23, 2011 Meeting Type: Annual Record Date: JAN 13, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Howard Schultz For For Management 2 Elect Director William W. Bradley For For Management 3 Elect Director Mellody Hobson For For Management 4 Elect Director Kevin R. Johnson For For Management 5 Elect Director Olden Lee For For Management 6 Elect Director Sheryl Sandberg For For Management 7 Elect Director James G. Shennan, Jr. For For Management 8 Elect Director Javier G. Teruel For For Management 9 Elect Director Myron E. Ullman, III For For Management 10 Elect Director Craig E. Weatherup For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management 13 Amend Omnibus Stock Plan For For Management 14 Amend Omnibus Stock Plan For For Management 15 Ratify Auditors For For Management 16 Adopt Comprehensive Recycling Strategy Against For Shareholder for Beverage Containers STRYKER CORPORATION Ticker: SYK Security ID: 863667101 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: MAR 01, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard E. Cox, Jr. For For Management 1.2 Elect Director Srikant M. Datar For For Management 1.3 Elect Director Roch Doliveux For For Management 1.4 Elect Director Louise L. Francesconi For For Management 1.5 Elect Director Allan C. Golston For For Management 1.6 Elect Director Howard L. Lance For For Management 1.7 Elect Director Stephen P. MacMillan For For Management 1.8 Elect Director William U. Parfet For For Management 1.9 Elect Director Ronda E. Stryker For For Management 2 Ratify Auditors For For Management 3 Approve Omnibus Stock Plan For For Management 4 Approve Restricted Stock Plan For For Management 5 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 6 Advisory Vote on Say on Pay Frequency One Year One Year Management 7 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings TEXAS INSTRUMENTS INCORPORATED Ticker: TXN Security ID: 882508104 Meeting Date: APR 21, 2011 Meeting Type: Annual Record Date: FEB 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director R.W. Babb, Jr. For For Management 2 Elect Director D.A. Carp For For Management 3 Elect Director C.S. Cox For For Management 4 Elect Director S.P. MacMillan For For Management 5 Elect Director P.H. Patsley For For Management 6 Elect Director R.E. Sanchez For For Management 7 Elect Director W.R. Sanders For For Management 8 Elect Director R.J. Simmons For For Management 9 Elect Director R.K. Templeton For For Management 10 Elect Director C.T. Whitman For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency Three One Year Management Years 13 Ratify Auditors For For Management THE HOME DEPOT, INC. Ticker: HD Security ID: 437076102 Meeting Date: JUN 02, 2011 Meeting Type: Annual Record Date: APR 04, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Francis S. Blake For For Management 3 Elect Director Ari Bousbib For For Management 4 Elect Director Gregory D. Brenneman For For Management 5 Elect Director J. Frank Brown For For Management 6 Elect Director Albert P. Carey For For Management 7 Elect Director Armando Codina For For Management 8 Elect Director Bonnie G. Hill For For Management 9 Elect Director Karen L. Katen For For Management 10 Elect Director Ronald L. Sargent For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency One Year One Year Management 14 Provide Right to Act by Written Consent For For Management 15 Restore or Provide for Cumulative Against For Shareholder Voting 16 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings 17 Prepare Employment Diversity Report Against For Shareholder 18 Adopt Proxy Statement Reporting on Against For Shareholder Political Contributions and Advisory Vote THE LUBRIZOL CORPORATION Ticker: LZ Security ID: 549271104 Meeting Date: JUN 09, 2011 Meeting Type: Special Record Date: APR 27, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Merger Agreement For For Management 2 Adjourn Meeting For For Management THE PNC FINANCIAL SERVICES GROUP, INC. Ticker: PNC Security ID: 693475105 Meeting Date: APR 26, 2011 Meeting Type: Annual Record Date: FEB 11, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard O. Berndt For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Paul W. Chellgren For For Management 4 Elect Director Kay Coles James For For Management 5 Elect Director Richard B. Kelson For Against Management 6 Elect Director Bruce C. Lindsay For For Management 7 Elect Director Anthony A. Massaro For For Management 8 Elect Director Jane G. Pepper For For Management 9 Elect Director James E. Rohr For For Management 10 Elect Director Donald J. Shepard For For Management 11 Elect Director Lorene K. Steffes For For Management 12 Elect Director Dennis F. Strigl For For Management 13 Elect Director Thomas J. Usher For For Management 14 Elect Director George H. Walls, Jr. For For Management 15 Elect Director Helge H. Wehmeier For For Management 16 Ratify Auditors For For Management 17 Amend Omnibus Stock Plan For For Management 18 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 19 Advisory Vote on Say on Pay Frequency One Year One Year Management THE PROCTER & GAMBLE COMPANY Ticker: PG Security ID: 742718109 Meeting Date: OCT 12, 2010 Meeting Type: Annual Record Date: AUG 13, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Angela F. Braly For For Management 2 Elect Director Kenneth I. Chenault For For Management 3 Elect Director Scott D. Cook For For Management 4 Elect Director Rajat K. Gupta For For Management 5 Elect Director Robert A. Mcdonald For For Management 6 Elect Director W. James Mcnerney, Jr. For For Management 7 Elect Director Johnathan A. Rodgers For For Management 8 Elect Director Mary A. Wilderotter For For Management 9 Elect Director Patricia A. Woertz For For Management 10 Elect Director Ernesto Zedillo For For Management 11 Ratify Auditors For For Management 12 Provide for Cumulative Voting Against For Shareholder THE TJX COMPANIES, INC. Ticker: TJX Security ID: 872540109 Meeting Date: JUN 14, 2011 Meeting Type: Annual Record Date: APR 18, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director Bernard Cammarata For For Management 4 Elect Director David T. Ching For For Management 5 Elect Director Michael F. Hines For For Management 6 Elect Director Amy B. Lane For For Management 7 Elect Director Carol Meyrowitz For For Management 8 Elect Director John F. O'Brien For For Management 9 Elect Director Willow B. Shire For For Management 10 Ratify Auditors For For Management 11 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 12 Advisory Vote on Say on Pay Frequency One Year One Year Management THE TORONTO-DOMINION BANK Ticker: TD Security ID: 891160509 Meeting Date: MAR 31, 2011 Meeting Type: Annual Record Date: FEB 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director William E. Bennett For For Management 1.2 Elect Director Hugh J. Bolton For For Management 1.3 Elect Director John L. Bragg For For Management 1.4 Elect Director Amy W. Brinkley For For Management 1.5 Elect Director W. Edmund Clark For For Management 1.6 Elect Director Wendy K. Dobson For For Management 1.7 Elect Director Henry H. Ketcham For For Management 1.8 Elect Director Pierre H. Lessard For For Management 1.9 Elect Director Brian M. Levitt For For Management 1.10 Elect Director Harold H. MacKay For For Management 1.11 Elect Director Irene R. Miller For For Management 1.12 Elect Director Nadir H. Mohamed For For Management 1.13 Elect Director Wilbur J. Prezzano For For Management 1.14 Elect Director Helen K. Sinclair For For Management 1.15 Elect Director Carole S. Taylor For For Management 1.16 Elect Director John M. Thompson For For Management 2 Ratify Ernst & Young LLP as Auditors For For Management 3 Advisory Vote on Executive Compensation For For Management Approach 4 Proposal for the Board to Adopt a Against For Shareholder Parity Representation Policy 5 Disclose Equity Ratio Between Total Against For Shareholder Compensation of CEO, the Five NEOs and Total Average Compensation of Employees 6 Proposal For Abolition of Subsidiaries Against Against Shareholder and Branches in Tax Havens 7 Establish Director Stock Ownership Against Against Shareholder Requirement THE WALT DISNEY COMPANY Ticker: DIS Security ID: 254687106 Meeting Date: MAR 23, 2011 Meeting Type: Annual Record Date: JAN 24, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Sheryl Sandberg For For Management 13 Elect Director Orin C. Smith For For Management 14 Ratify Auditors For For Management 15 Approve Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 17 Advisory Vote on Say on Pay Frequency One Year One Year Management 18 Prohibit Retesting Performance Goals Against For Shareholder U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 19, 2011 Meeting Type: Annual Record Date: FEB 22, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Joel W. Johnson For For Management 7 Elect Director Olivia F. Kirtley For For Management 8 Elect Director Jerry W. Levin For For Management 9 Elect Director David B. O'Maley For For Management 10 Elect Director O Dell M. Owens For For Management 11 Elect Director Richard G. Reiten For For Management 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 16 Advisory Vote on Say on Pay Frequency Three One Year Management Years 17 Advisory Vote to Ratify Directors' Against Against Shareholder Compensation UGI CORPORATION Ticker: UGI Security ID: 902681105 Meeting Date: JAN 20, 2011 Meeting Type: Annual Record Date: NOV 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S.D. Ban For For Management 1.2 Elect Director L.R. Greenberg For For Management 1.3 Elect Director M.O. Schlanger For For Management 1.4 Elect Director A. Pol For For Management 1.5 Elect Director E.E. Jones For For Management 1.6 Elect Director J.L. Walsh For For Management 1.7 Elect Director R.B. Vincent For For Management 1.8 Elect Director M.S. Puccio For For Management 1.9 Elect Director R.W. Gochnauer For For Management 2 Ratify Auditors For For Management UNITED PARCEL SERVICE, INC. Ticker: UPS Security ID: 911312106 Meeting Date: MAY 05, 2011 Meeting Type: Annual Record Date: MAR 07, 2011 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director F. Duane Ackerman For For Management 2 Elect Director Michael J. Burns For For Management 3 Elect Director D. Scott Davis For For Management 4 Elect Director Stuart E. Eizenstat For For Management 5 Elect Director Michael L. Eskew For For Management 6 Elect Director William R. Johnson For For Management 7 Elect Director Ann M. Livermore For For Management 8 Elect Director Rudy H.P. Markham For For Management 9 Elect Director Clark T. Randt, Jr. For For Management 10 Elect Director John W. Thompson For For Management 11 Elect Director Carol B. Tome For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Advisory Vote on Say on Pay Frequency Three One Year Management Years 14 Ratify Auditors For For Management 15 Other Business For Against Management VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W209 Meeting Date: JUL 27, 2010 Meeting Type: Annual Record Date: JUN 04, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Sir John Bond as Director For For Management 3 Re-elect John Buchanan as Director For For Management 4 Re-elect Vittorio Colao as Director For For Management 5 Re-elect Michel Combes as Director For For Management 6 Re-elect Andy Halford as Director For For Management 7 Re-elect Stephen Pusey as Director For For Management 8 Re-elect Alan Jebson as Director For For Management 9 Re-elect Samuel Jonah as Director For For Management 10 Re-elect Nick Land as Director For For Management 11 Re-elect Anne Lauvergeon as Director For For Management 12 Re-elect Luc Vandevelde as Director For For Management 13 Re-elect Anthony Watson as Director For For Management 14 Re-elect Philip Yea as Director For For Management 15 Approve Final Dividend For For Management 16 Approve Remuneration Report For For Management 17 Reappoint Deloitte LLP as Auditors For For Management 18 Authorise Audit Committee to Fix For For Management Remuneration of Auditors 19 Authorise Issue of Equity with For For Management Pre-emptive Rights 20 Authorise Issue of Equity without For For Management Pre-emptive Rights 21 Authorise Market Purchase For For Management 22 Adopt New Articles of Association For For Management 23 Authorise the Company to Call EGM with For For Management Two Weeks' Notice 24 Approve Share Incentive Plan For For Management END NPX REPORT SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE INVESTMENT COMPANY ACT OF 1940, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED, THERE UNTO DULY AUTHORIZED. WELLS FARGO FUNDS TRUST *BY: /S/ KARLA M. RABUSCH KARLA M. RABUSCH, PRESIDENT OF WELLS FARGO FUNDS MANAGEMENT, LLC, AND EXECUTIVE VICE PRESIDENT OF WELLS FARGO BANK, N.A.
